Name: Commission Regulation (EEC) No 525/86 of 27 February 1986 introducing a countervailing charge on cucumbers originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 51 /71 COMMISSION REGULATION (EEC) No 525/86 of 27 February 1986 introducing a countervailing charge on cucumbers originating in the Canary Islands eration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas for cucumbers originating in the Canary Islands the entry prices calculated in this way have for five conse ­ cutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least 0,6 ECU below the reference prices ; whereas a countervailing charge should therefore be introduced for these cucumbers ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (&lt;),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 1 (5) of Protocol 2 to the Act of Accession of Spain and Portugal f), the Community must apply in its trade with the Canary Islands, for products covered by Annex II to the EEC Treaty, the general arrangements which it applies in its foreign trade ; Whereas, in accordance with Article 4 of the said Protocol , the products, including cucumbers, specified in Annex A to the Prtotocol, qualify for preferential arrange ­ ments, subject to the tariff quota opened by way of Community Regulation (EEC) No 3806/85 (8) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least 0,6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0,6 ECU below the reference price ; Whereas Commission Regulation (EEC) No 237/86 of 3 February 1986 fixing for the 1986 marketing year the reference prices for cucumbers (3) fixed the reference price for products of class I for January 1986 at 122,42 ECU per 100 kilograms net for the period of 21 to 28 February 1986 ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 381 1 /85(0, the prices to be taken into consid ­ HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge shall be applied as follows in the case of imports of cucumbers (subheading 07.01 P I of the Common Customs Tariff) originating in the Canary Islands : (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 29, 4 . 2 . 1986, p. 15 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368 , 31 . 12. 1985, p. 1 . (*) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 302, 15 . 11 . 1985, p . 9 . 8) OJ No L 367, 31 . 12 . 1985, p . 44. No L 51 /72 28 . 2. 86Official Journal of the European Communities  14,39 ECU per 100 kg net in respect of a total quan ­ tity not exceeding that of the tariff quota opened by way of Regulation (EEC) No 3806/85 ;  14,68 ECU for all other quantities. In all cases the countervailing charge shall not be applied in respect of imports into Spain within the tariff quota opened by way of Regulation (EEC) No 3806/85. Article 2 This Regulation shall enter into force on 3 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986. For the Commission Frans ANDRIESSEN Vice-President